Citation Nr: 0000960	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  87-34 506	)	DATE
	)
	RECONSIDERATION	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from October 1951 to December 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office.  In a May 1990 
decision, the Board denied entitlement to TDIU.  
Reconsideration of that decision has been ordered by the 
authority granted to the Chairman in 38 U.S.C.A. § 7103 (West 
1991 & Supp. 1999) and the case is now before an expanded 
Reconsideration Section of the Board.  This decision replaces 
the decision of May 1990 on the issue of entitlement to TDIU 
benefits.  The case has been remanded on multiple occasions.  
All requested remand actions have been accomplished to the 
extent possible.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The veteran has the following service-connected 
disabilities: Limitation of motion of the left forearm, 
evaluated as 40 percent disabling; residuals of a fractured 
left ulna and radius, evaluated as 30 percent disabling; a 
donor site scar on the left ilium, evaluated as 10 percent 
disabling; and a donor site scar on the left tibia, evaluated 
as zero percent disabling.  His combined rating is 60 
percent.  The disabilities have a common etiology or are due 
to a single accident.

2.  The highest level of education attained by the veteran is 
one year of college; he has participated in post-service 
vocational training programs.

3.  The veteran has post-service employment experience that 
includes work as an account manager, a transportation 
analyst, and a benefit authorizer.  He was last employed as a 
benefit authorizer with the Social Security Administration 
(SSA) in July 1980, at which time he was discharged due to 
unacceptable performance.

4.  The veteran has submitted fraudulent evidence purporting 
to show his inability to obtain or maintain employment due to 
his service-connected disabilities.

5.  The competent, credible and probative evidence of record 
does not show that the veteran's service-connected 
disabilities prevent him from engaging in substantially 
gainful employment consistent with his education and 
occupational experience, and without regard to age or 
nonservice-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.18, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had service from October 1951 to December 1953.  
In December 1951 he fractured his left arm while at Camp 
Gordon, Georgia.  In December 1952 he underwent open 
reduction and internal fixation of the left ulna and bone 
grafting.  In March 1954, the RO established service 
connection and assigned a zero percent rating for a simple 
fracture of the left ulna and radius, effective the date of 
service discharge.  

The record reflects that after service, the veteran did 
office work.  In April 1954, he reported that he was no 
longer able to do typing due to his left arm, and that he 
mainly filed and answered the telephone.  At that time the 
veteran specified that he was not claiming total disability, 
only that he was forced to take lower pay due to his upper 
extremity disability.  J.H., who purportedly worked with the 
veteran prior and subsequent to service, indicated that the 
veteran was not capable of doing the same work after service 
due to continuous arm strain.  

A VA orthopedic examination conducted in May 1954 revealed 
good left upper extremity function.  

In August 1954, R.S., indicated that the veteran was 
"practically a total disability case in his profession as a 
typist" due to his left upper extremity disability.  In July 
and/or August 1954, B.H., W.D., J.B. and S.J. stated similar 
opinions.   

A private evaluation by H.C., M.D., in August 1954, resulted 
in the conclusion that the veteran had "a total disability 
of your left forearm for carrying on any heavy or moderate 
work" and that surgery would reduce the disability level to 
"40% to 50% loss of function of your left forearm below the 
elbow."

VA records of August 1954 reveal that the veteran underwent 
removal of an intramedullary nail; post-operatively it was 
opined that he had no disability "as the fractures are 
healed."  

Lay statements from J.H., B.H., and W.D., dated in October 
1954, state that the veteran's left arm disability was worse 
and that he had only partial use of that extremity.

A VA examination conducted in February 1956 revealed that the 
veteran's ulnar fracture was as yet unhealed.  Subsequent 
medical records reflect that he underwent treatment to 
improve his left arm function, including a bone graft in 
February 1965 to promote healing.  

In November 1965, J.S., M.D., indicated that the veteran was 
experiencing "considerable disability" with a loss of 
pronation and supination that could be corrected or improved 
by surgery.

A rating decision dated in March 1966, reflects assignment of 
a 20 percent evaluation for residuals of a fracture of the 
left ulna and radius; a 30 percent for left forearm 
limitation of motion; and a zero percent evaluation for a 
donor site scar on the left tibia.

When the veteran underwent a VA examination in 
August/September 1974, he was noted to have a partial left 
wrist contracture, marked distal forearm atrophy, and mild 
weakness of the forearm flexor, extensor, biceps, triceps, 
intrinsic hand muscles and mildly weakened supination and 
pronation.  The veteran was noted to be right handed.  

The veteran's VA vocational rehabilitation folder is 
associated with the claims file.  It reflects that, beginning 
in or around June 1977, the veteran was enrolled in a 
training program, taking a traffic agent course at a 
university.  

A copy of a certificate, dated in February 1979, shows that 
the veteran completed training to be an SSA benefits 
authorizer.  Also of record is a statement of the performance 
standards and major job functions for such position, which 
include initiating payment of claims; notifying beneficiaries 
of actions; responding to beneficiary inquiries; preparing 
records and documentation; presenting technical material to 
trainees; reporting job progress to management; and 
participating in special projects.  

In a financial status report of August 1980 the veteran 
reported having been unemployed since July 1980, having 
worked as a claims adjudicator for the SSA from July 1978 to 
July 1980 and having worked as an insurance agent for a state 
farm bureau from May to July 1878.  He reported that he was 
currently receiving unemployment compensation.

A vocational rehabilitation memorandum dated in December 1980 
reflects that the veteran was making marginal or 
unsatisfactory progress in his training program.  It was 
noted that he had not shown any discipline to do college-
level work and should instead be allowed to take technical 
courses.  The memorandum states that the veteran would have a 
"real sob story" of why he had not done well but the real 
reason was "pure laziness & lack of discipline."  That 
report also indicates that the veteran should not be allowed 
further college benefits as he had been given "more than 
enough opportunity for that objective.  Do not pay attention 
to his tear-jerking tales because he always has them."

A copy of a "Supervisor's Report on Separating Employee," 
from the SSA, indicates that the veteran was being discharged 
from employment in July 1980 by reason of unacceptable 
performance.  That document reflects that the veteran's 
production and accuracy were below numerical standards, and 
that his within grade increase had been denied due to 
unacceptable performance and that per the supervisor, rehire 
was not recommended.  According to the form, the supervisor 
could have recommended that the veteran be rehired, to 
include in a different type position or based on the 
limitation that he be required to serve a trial period; 
however, the supervisor did not recommend any type of 
rehiring, stating "Do not recommend rehire."  Also of 
record is a notification of personnel action form, indicating 
that effective July 10, 1980 the veteran was being removed 
from his position as a benefits authorizer trainee and that 
the reason was due to unacceptable performance.  The veteran 
signed a release for the RO to obtain all SSA records 
relevant to the termination of his employment; however, SSA 
has advised that no further records are available.  

Of record is a photocopy of a Department of the Army 
letterhead, dated April 5, 1981 and submitted in or about 
December 1990 (Document 1).  That document, which purportedly 
is signed by the chief of the recruitment and placement 
branch, civilian personnel office, of an Army activity at 
Fort McClellan, Alabama, advises the veteran that he was 
ranked one of two best qualified for the position of 
Supervisor Traffic Management Specialist, but that another 
individual was chosen based on many factors, including the 
veteran's service-connected disability, which was a negative 
factor.  

Photocopies of a letter typed on West Point Pepperell 
letterhead, dated March 22, 1982, were received in October 
1986 and in about December 1990 (Document 2).  The letter, 
purportedly signed by [redacted], advises the veteran that he 
was well-qualified for the position of supervisor in the 
company's Transportation Services Department, but that due to 
physical limitations of the left arm and hand, it was 
determined he would not be able to function well in the 
position sought.  

The report of an examination in April 1982 for SSA purposes 
indicates that the veteran experienced marked deformity and 
decreased function of his left upper extremity, with 
secondary nerve damage, stated to be somewhat progressive 
over the last few years.  It was also noted that he could 
walk for a few hundred yards before he would became short of 
breath although he could continue walking for 1/4 to 1 mile 
without stopping.  The impression was a marked deformity and 
decreased function of the left upper extremity, with somewhat 
progressive secondary nerve damage.

The report of a May 1982 physical capacities evaluation, 
prepared for SSA purposes, indicates the loss of use of some 
function of the veteran's left arm, wrist and hand.  The 
report indicates that the veteran was able to occasionally 
perform the functions of gross and fine manipulation and 
reaching and that he could lift 
10-to-20 pounds frequently.  No restrictions were reported as 
to pushing and pulling movement (arm and/or leg controls), 
operating motor vehicles, or working with hazardous 
machinery.  The examining physician also noted that the 
veteran could stand and walk, and could sit and work as much 
as 6 out of 8 hours.  In another 
May 1982 report signed by the same physician, he noted, under 
physician's comments, that the veteran had some loss of 
function of the left hand, wrist and arm.  The same form 
contains a notation that the veteran had loss of use of the 
left arm and hand; however the handwriting of that notation 
is different from that of the physician's comments.  A state 
vocational specialist, in May 1982, allowed the veteran's 
claim for disability benefits by reason that his skills were 
not transferable and other factors.  That report states the 
following:


In considering the claimant's ability to 
make a vocational adjustment to other 
work and as a general guideline, the 
'limited range of light work' does not 
represent adequate vocational capability 
for the individual who is closely 
approaching advance age or older (fifty 
plus) unless that person has transferable 
skills or has an education which would 
provide for direct entry into other forms 
of skilled jobs within his functional 
capacities.  At fifty-five, the claimant 
is of advanced age which is an adverse 
factor in terms of occupational mobility.  
Although he has completed fourteen years 
of formal education, this would not, in 
and of itself, provide for direct entry 
into forms of skilled work.

An attached vocational report reflects that the veteran 
worked as an account manager from 1962 to March 1971; was 
self-employed until 1974; worked as a transportation analysis 
from April 1974 to December 1979; and worked with the SSA as 
a benefit authorizer from July 1978 to July 1980.  

As shown in SSA Form 3369, dated in May 1982, the veteran 
reported that his duties as a benefits authorizer required 
the constant use and full range of both arms and hands in 
lifting, stowing, maneuvering, manipulating folders and 
binders weighing five to 20 pounds with one-to-five volumes 
of regulations; as well as filing, posting, punching, reading 
and reviewing materials, and using a computer to retrieve 
data.  He reported that he stood for 2 hours, walked for 2 
hours and sat for four hours a day at work; that he had to 
bend and reach "constantly," and that he had to life and 
carry binders or folders weighing from one to 100 pounds.  He 
reported that since July 1980 he had applied for 64 job 
vacancies for which he was well qualified but that he was 
denied employment because of his physical disability.  An SSA 
award letter dated in June 1982 indicates that the veteran 
was in receipt of benefits based on disability.

In June 1983 the RO received a photocopy of a letter 
typewritten on American Federation of Government Employees 
(AFGE) letterhead, dated November 18, 1982 (Document 3).  The 
letter purports to be signed by the president of an AFGE 
local, [redacted], who stated, in part, that he knew of two 
recent cases similar to the veteran's case, where individuals 
were given disability retirements and that with five years' 
experience as a "Benefit Authorizer," he could "state 
emphatically" that, with the use of only one hand, it would 
have been impossible for the veteran to meet the quantity or 
quality levels established by SSA.  

Of record is a statement, dated in July 1983 and received in 
October 1986, purportedly signed by [redacted] (Document 4), 
stating that she had known the veteran since 1978, and was 
one of his instructors during orientation at the SSA.  That 
document further sets out that Ms. [redacted] never saw anyone 
"with more desire and determination to perform at an 
acceptable level than [the veteran]."  The document 
indicates that "[i]t was very obvious that [the veteran] was 
unable to use his left arm and hand to lift, manuver (sic) 
and/or manipulate the large volumns (sic) of regulations and 
binders of paper work involved.  I beleive (sic) that he was 
unable to perform his duties because of service connected 
disability."  The statement concludes with a comment that 
Ms. [redacted]'s statement was offered as that of a disinterested 
person.

In a statement dated in August 1983 and received in October 
1986, [redacted] (Document 5) set out that he was employed at 
Rust Engineering Company as a Personnel Placement Manager in 
1981 and that the veteran applied for work at such company.  
The veteran's prior training and work experience purportedly 
made him well qualified for the position but he was not 
employed due to the limited use of his left arm and hand.

A VA examination conducted in August 1983 revealed moderate 
limitation of active pronation/supination in the veteran's 
left forearm with a diffuse radial, ulnar, median neuropathy.  

An August 1984 counseling record indicates that the veteran 
was unsuccessful in completing a traffic agent course as he 
was using a left-handed drafting machine and his left hand 
strength was insufficient to manipulate the machine as a 
right-handed person was required to do.

A letter dated in March 1985, signed by R.D., M.D., indicates 
that the veteran had been evaluated in February 1985, and 
that he had essentially no pronation or supination of his 
forearm, with evidence of left arm atrophy and extrinsic 
contractures of the fingers.  There was also evidence of 
impingement with rotation.

A VA examination was conducted in May 1985.  The orthopedist 
noted that passive motion of the joints was good, although 
the veteran had an extrinsic extensor contracture which held 
his finger in extension when his left wrist was flexed.  He 
could flex his fingers well enough to grip a screwdriver 
handle, although if his wrist was flexed at 30 degrees he 
could barely flex the metacarpophalangeal joints.  Good 
passive range of finger motion was present when the wrist was 
held in a position that allowed motion.  The veteran had 
about five degrees of pronation and supination about the 
neutral position.  It was noted that he did not have any 
severe pain at that time, that he had decreased sensation in 
the ulnar nerve distribution and that he could weakly adduct 
his thumb but could not abduct or adduct any other fingers.  
The examiner noted that the veteran had malunion that was 
preventing pronation and supination, as well as a marked 
extrinsic extensor contracture and evidence of sensory 
deficit.  Following a neurological reexamination, the 
examiner noted that the veteran had limitation of left 
forearm with muscle weakness and a possible post-surgical 
entrapment neuropathy.

A VA counseling record dated February 3, 1986, notes that the 
veteran had had about 42 months of training under Chapter 31, 
including almost two years as a traffic agent and 17 months 
in drafting.  It was noted that his employment history 
included work for nine years as an accounts manager for a 
transportation consultant until the owners sold the business 
and that he then obtained a job as a transportation analyst 
which he held for four years.  His employment with the SSA 
was also mentioned, with a notation that the veteran was 
terminated due to an inability to perform the job with one 
hand.  That report further notes that the veteran was unable 
to complete a traffic agent course due to loss of complete 
use of the left hand.  The counseling record references the 
veteran's medical conditions, including "loss of use" of 
the left arm and hand, rated 60 percent, and a nonservice-
connected hearing loss, 60 percent, and diabetes and cervical 
spine arthritis.  It was noted that he had functional 
limitation in activities that required lifting, carrying, 
pushing, pulling, climbing, balancing, stooping, kneeling, 
crouching, and crawling.  It was also noted that the veteran 
was untrained in any suitable occupation and that the effect 
of his service-connected disability was to materially hinder 
his ability to obtain or maintain suitable employment.  The 
conclusion was that the veteran was deemed to have serious 
employment handicaps, and that "with his age, 59, lack of 
physical training, and low college preparation, he is without 
any means of obtaining an occupation."  

The veteran's claim for TDIU benefits, dated in March 1987, 
reflects that he completed high school and one year of 
college.  He reported that he had last worked in July 1980, 
for SSA, and that he had left that job due to disability.  He 
also reported having filed 165 applications for employment 
since July 1980 and having had numerous interviews.  

In June 1988, the veteran was afforded a VA examination.  The 
examination report indicates that he was in a brace, that he 
had intermittent left forearm pain that was helped by the 
brace, and that he was unable to use the left forearm for 
lifting, but could do "simply manipulatory tasks with his 
forearm."  There was evidence of left upper extremity 
weakness.  

In a statement received in October 1987 the veteran alleged 
that Mr. [redacted] from AFGE had represented him in the process 
of termination by SSA but that he did not want to use the 
veteran's service-connected disability as a reason for poor 
quantity and quality of work because it might cause other 
disabled people employed there to lose their jobs.  The 
veteran suggested that, to prevent a claim of discrimination 
against the disabled, the SSA conveniently used poor 
performance to terminate him.  

A June 5, 1990 document from the SSA indicates that the 
veteran's disability onset date was established as 
July 10, 1980.

In a VA vocational rehabilitation and counseling letter dated 
November 19, 1990, the veteran was advised that benefits were 
denied because "based upon your disabilities it is not 
reasonably feasible for you to benefit from vocational 
rehabilitation at this time."  A VA counseling record dated 
November 19, 1990, indicates that the veteran's experience as 
an account manager and transportation consultant would no 
longer help him in the job market, that he was untrained in 
any suitable occupation and that employment limitations 
currently existed as a result of service-connected 
disabilities, the effect of which materially hindered his 
ability to obtain or maintain suitable employment.  That 
report includes as history that the veteran was terminated 
from his position as transportation analyst because he could 
not perform the physical work and that he was terminated by 
the SSA due to his inability to perform the job because of 
service-connected disability.  The record includes notation 
that the veteran made unsatisfactory progress in the traffic 
agent course as he could not complete the drafting course 
when he lost complete use of his left arm and hand.  The 
report indicates that the veteran had functional limitations 
in activities that required lifting, carrying, pushing, 
pulling, climbing, balancing, stooping, kneeling, crouching, 
crawling and hearing.  The report indicates that the veteran 
had trained for 42 1/2 months under Chapter 31 and was not able 
to use any of that training, and that he was in receipt of 
SSA disability.  The conclusion was that the veteran "cannot 
work in any field because of his disabilities.  Achievement 
of a vocational goal is not reasonably feasible at this time 
due to the above."  Another November 19, 1990 statement, 
signed by a counseling psychologist, indicates that the 
veteran was currently infeasible for Chapter 31 training.

In connection with examination in December 1992, a VA 
physician concluded that the veteran had problems with his 
left upper extremity such as neuropathy, muscle wasting, 
decreased motion of the left forearm and wrist, and a marked 
loss of functional use of his left hand, and that he was able 
to use his left hand for no more than an assistive device.

In January 1993, the RO requested records from the SSA 
pertinent to the veteran's receipt of SSA disability 
benefits.  In April 1993, the SSA forwarded copies of various 
documents, including medical records to the RO.  The 
pertinent evidence received is separately reported in this 
decision.  

A VA examination was conducted in November 1994.  The 
examiner noted that the veteran was right-hand dominant and 
referenced a prior report of VA examination dated in December 
1992.  The VA examiner stated that the veteran's history was 
unchanged since December 1992.  The November 1994 report 
concludes that the veteran's service-connected left upper 
extremity "would cause marked limitation of his ability to 
use his left upper extremity.  He would essentially have no 
gross manipulative ability of the left hand as with grasping, 
twisting and handling.  He would have difficulty with 
gripping objects as well as using the left hand to do any 
lifting or carrying.  He has markedly diminished finger 
dexterity so therefore (sic).  He would have difficulty with 
any fine manipulative movements with the hand with any 
attempts at reaching or working overhead which would be 
somewhat limited due to the decreased motion in the elbow and 
the forearm, the hand would be of little use even if he could 
reach overhead satisfactorily.  Basically it is still felt 
that the left upper extremity can be used no more than as an 
assist to the right upper extremity."

Based on the appearance of certain documents in the claims 
folder pertinent to the claim for TDIU benefits, in February 
1999 the Board referred this case to VA's Office of the 
Inspector General to determine the authenticity of documents 
1-5, as indicated above.  As further discussed below, the 
Forensic Laboratory at the Inspector General's office 
determined that the documents in question were fraudulent.  
By a letter dated in June 1999, the Board advised the veteran 
of its consideration of and reliance on the report and 
conclusions of the document analysis, and afforded him 
opportunity to present evidence and argument in further 
support of his claim.  The veteran did not respond.  

Pertinent Criteria

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16(a).  

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
38 C.F.R. § 4.18.

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19. 

A claim for TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).  Entitlement to a total 
compensation rating must be based solely on the impact of the 
veteran's service-connected disability on his ability to keep 
and maintain substantially gainful work, without regard to 
advancing age.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).  In evaluating whether the veteran's 
service-connected disability precludes substantially gainful 
employment, the Board notes that the Adjudication Manual, 
M21-1, Paragraph 50.55(8) defines substantially gainful 
employment as that which is ordinarily followed by the 
nondisabled to earn a livelihood, with earnings common to the 
particular occupation in the community where the veteran 
resides.  This suggests a living wage.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332.  The ability to work sporadically or 
obtain marginal employment is not substantially gainful 
employment, Moore v. Derwinski, 1 Vet. App. 356. 358 (1991).  
The question in a TDIU case is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, and not whether the veteran is, in fact, 
employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  


Analysis

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. §  5107; that is, he has 
presented a claim which is plausible based on all the 
evidence.  The Board is also satisfied that all relevant and 
available facts have been properly developed.  The veteran 
has been examined by the VA in connection with his claim and 
has not identified any additional, relevant evidence that has 
not been requested or obtained.  Evidence in respect to the 
veteran's claim for SSA disability benefits is of record and 
the SSA has advised VA that no additional documentation is 
available with respect to the veteran's discharge from 
employment with the SSA.  The Board thus finds all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Once a claim is found to be well grounded, the presumptions 
of credibility and entitlement of the evidence to full weight 
no longer apply.  In the adjudication that follows a finding 
of well groundedness, the Board must determine, as a question 
of fact, both the weight and credibility of the evidence.  
Equal weight is not accorded to each piece of material 
contained in a record; every item of evidence does not have 
the same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).  "It is the duty of the BVA as the fact finder to 
determine credibility of the testimony and other lay 
evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



The veteran has the following service-connected disabilities: 
Limitation of motion of the left forearm, evaluated as 40 
percent disabling; residuals of a fractured left ulna and 
radius, evaluated as 30 percent disabling; a donor site scar 
on the left ilium, evaluated as 10 percent disabling; and a 
donor site scar on the left tibia, evaluated as zero percent 
disabling.  The service-connected disabilities combine to 60 
percent upon application of 38 C.F.R. § 4.25 (1999).  The 
Board acknowledges and concurs with the argument that the 
various disabilities are of common etiology or due to a 
single accident; thus, he meets the 60 percent criteria for 
one service-connected disability under 38 C.F.R. § 4.16(a).  
Nevertheless, the competent, credible and probative evidence 
must still be at least in equipoise as to whether the 
service-connected disabilities in combination render him 
unemployable, without consideration of his age or nonservice-
connected disabilities.  

The evidence shows that the veteran last worked in 1980 for 
the SSA.  Despite his statements that he lost that job due to 
his service-connected disabilities and that thereafter he 
applied for a multitude of jobs, only to be denied employment 
due to his disabilities, he has presented no credible 
evidence in support of those allegations.  The only official 
evidence pertaining to the termination of his SS employment 
shows that he lost his job due to unacceptable performance.  
His supervisor made no recommendation that he be offered a 
different position or that his disability be otherwise 
accommodated, even though his employer was an agency that 
administers federal disability benefits.  

Other than his own statements, the evidence submitted by the 
veteran that tends to show he was terminated from SSA 
employment due to his disability, rather than poor 
performance, and that he was subsequently rejected for 
employment due to his left arm disability has been found to 
be fraudulent based on analysis by the Forensic Laboratory of 
the Office of the Inspector General.  Due to questions raised 
by the appearance of certain documents (referred to as 
Documents 1 through 5, above), the Board referred the case to 
the Inspector General for a determination as to the 
authenticity of those documents.  Based on a comparison with 
documents known to have been authored by the veteran, it was 
concluded that all of the questioned documents, which include 
the letters purporting to reject the veteran for 


employment with the Department of the Army and West Point 
Pepperell, were written on the same typewriter that was used 
to write numerous letters authored by the veteran.  The 
analysis report further notes discrepancies in the signatures 
of Documents 1-5, such as signature deterioration in excess 
of the degree of deterioration shown in the remainder of the 
document, suggestive that the signatures were separately 
created from the documents in question.  The report also 
notes that certain signatures in Documents 1-5 did not appear 
to have been "written naturally," rather showing that 
"extra additions" had been made to the signature, and that 
some dates had apparently been retouched by hand.  Thus, 
while the veteran claims that, due to his service-connected 
disabilities, he was rejected for more than a hundred jobs, 
the only evidence purporting to show such rejection has been 
attributed to him and is worthless at best.  Also found to be 
fraudulent are the letter on AFGE letterhead and one 
purportedly written by a woman who trained the veteran at 
SSA, which in combination were calculated to show that, 
despite his disability, the veteran was a hard worker and 
that his termination by SSA for poor performance was only a 
ruse.  In the course if its investigation, the Office of the 
Inspector General undertook the analysis of additional 
suspicious documents, including medical and lay statements, 
that the veteran had submitted in support of a claim not now 
before the Board.   Those too were found to have a variety of 
discrepancies.   

The above discussion is significant for two reasons.  First, 
Documents 1-5 above purport to establish that the veteran was 
terminated, not hired, and/or is otherwise unable to perform 
employment tasks due to his service-connected left upper 
extremity disability.  As such documents have no probative 
value in establishing the veteran's unemployability, the 
Board will have to look to the remaining evidence of record 
only, and give no weight to the findings and opinions 
represented in the fraudulent documents 1-5.  Secondly, the 
findings of the Inspector General not only negate the 
documents in question as probative evidence, but destroy the 
veteran's credibility in respect to his attempts to obtain 
monetary benefits from the United States Government.  The 
veteran, although given opportunity to respond to the 
forensic laboratory findings, has not responded; thus he has 
not attempted to 

rehabilitate his credibility or to in any way explain the 
discrepancies and fraud discovered by the Office of the 
Inspector General.  See Thurber v. Brown, 5 Vet. App. 119, 
126 (1993).

On review of the post-service evidence, the Board recognizes 
that the veteran's ability to type was limited due to his 
left upper extremity disability; nevertheless, he was able to 
do office work for many years after service.  Despite his 
claim of having been terminated from his job with the SSA due 
to an inability to perform his job functions, the only 
believable evidence regarding the loss of the SSA job is that 
his performance was unacceptable.  Additionally, vocational 
rehabilitation records dated subsequent to the veteran's 
termination from SSA employment reflect that he was not 
performing satisfactorily in his vocational training program 
and was known to present a "sob story" to explain his poor 
performance and lack of success in rehabilitation, but that 
in fact laziness and a lack of discipline hindered him in 
successful rehabilitation.  

The Board acknowledges an SSA disability report dated in 
June 1990 indicating that the veteran was found eligible for 
SSA benefits as of July 1980.  This poses certain questions 
inasmuch as the veteran has reported receiving unemployment 
compensation in July 1980 (which requires that one be able to 
work and be seeking employment).  However, those questions 
need not be answered to decide the pending claim.  The 
medical records that appear to be associated with the SSA 
determination, as well as other records in the claims file, 
reflect that, to the extent the veteran's unemployability was 
attributed solely to service-connected disabilities, such was 
based on erroneous and/or incomplete information, and/or 
consideration of factors outside the scope of TDIU 
determinations.  For instance, medical reports dated in April 
and May 1982 for SSA purposes note only that the veteran 
suffered a loss of some left upper extremity function.  Those 
records indicate that the veteran was still able to 
occasionally perform gross and fine 



manipulation tasks, as well as reaching and lifting tasks.  
The occasional performance of such tasks is consistent with 
the official statement of performance duties and standards 
for a benefits authorizer contained in the record.  Notably, 
the veteran's own statements as to his job duties are not 
accepted as accurate and appear to be gross exaggerations, 
stressing the "constant" use of the full range of both arms 
to lift, maneuver, etc.  Such statements are not consistent 
with the SSA's own report of the range and type of duties of 
a benefit authorizer.  

It is further noted that the May 1982 vocational specialist, 
although allowing the veteran's claim for disability 
benefits, did so not only based on nontransferable skills, 
but also with consideration of the veteran's "advanced 
age."  Additionally, in view of the veteran's lack of 
honesty in seeking government benefits, it is not presumed 
that the award of SSA benefits was based on entirely credible 
evidence.  For example, to the extent that the veteran's 
allegation of dismissal from SSA employment due to his 
disability influenced any award of SSA benefits, such is 
based on fiction rather than fact.  It is further noted that 
a VA counseling record dated in February 1986, indicting that 
veteran was unemployable, links such unemployability in part 
to age.  Regulations clearly state that age is not for 
consideration in determining eligibility for TDIU benefits.  
38 C.F.R. § 4.19.  

It is not disputed that the veteran's service-connected 
disabilities are significant or that they would have an 
effect on his ability to work.  However, the credible 
evidence does not show that after he was terminated from the 
job at SSA, he could not obtain other employment due to the 
service-connected disabilities.  Rather, the only documentary 
evidence supporting that argument is a sham.  If the veteran 
actually had credible evidence showing denial of employment 
due to his disability, there is no logical explanation for 
his failure to submit such in favor of creating false 
documents.  Thus, since he lost his last known job due to 
unacceptable performance and has presented no credible 
evidence of subsequent attempts at employment, his 
allegations that he has been unemployed since 1980 due to the 



service-connected disabilities are not probative.  Moreover, 
the service-connected disabilities have not been shown by 
probative and credible evidence to prevent him from gainful 
employment in and of themselves.  The record contains no 
credible statement, based on an accurate employment and 
medical history, that the veteran is unemployable due solely 
to his service-connected left upper extremity disability (and 
scars).  

The Board also notes that the veteran is right and not left-
handed.  He worked for many years despite his left arm 
limitations, holding office/clerical-type jobs and not manual 
labor.  It appears that he was able to perform such work 
adequately for many years, despite the fact that medical 
evidence even then showed limited or absent pronation and 
supination ability and left extremity weakness.  Also, a 
review of medical reports from the 1970s to 1990s appears to 
reflect similar findings.  Available vocational and 
employment records from that period reflect unsatisfactory 
work and training performance, not stated to be due to 
disability.  Rather, as indicated above, vocational records 
and SSA termination records indicate that the veteran lacked 
discipline and/or that his performance was unsatisfactory.  
Moreover, medical evidence, to include contemporary VA 
examination reports speaking to loss of use of the left hand, 
show that the restrictions placed on the veteran due to his 
service-connected disability are those of lifting, etc., 
activities that are primarily a function of manual labor.  

To the extent that the medical evidence relies, at least in 
part, on the veteran's own presentation of the limitations 
and impairment he experiences due to his left upper 
extremity, the Board must re-iterate that the veteran lacks 
credibility.  In sum, the competent, credible and probative 
evidence of record does not show that his service-connected 
disabilities have prevented him from engaging in 
substantially gainful employment consistent with his 
education and occupational experience, and without regard to 
age or nonservice-connected disabilities.  Accordingly, the 
claim is denied.





ORDER

Entitlement to TDIU is denied.



			
	GARY L. GICK	                FRANK FLOWERS
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
                                         Appeals



		
	JANE E. SHARP
Member, Board of Veterans' Appeals



			
	THOMAS J. DANNAHER	          RONALD R. BOSCH
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
                                       Appeals



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 

